ICJ_102_SovereigntyPulau_IDN_MYS_2002-12-17_JUD_01_ME_02_FR.txt. 691

OPINION DISSIDENTE DE M. LE JUGE FRANCK
[Traduction]

La convention de 1891 a procédé à l'attribution de la souveraineté territoriale
entre les Parties — Pulau Ligitan et Pulau Sipadan nettement situées au sud de la
ligne d'attribution 4° 10’ définie par cette convention — Présomption selon laquelle
la ligne 4° 10’ visait à couvrir tous les points de la zone représentant une source de
conflit potentiel entre les Parties — Nécessité d'adopter une interprétation large
des accords de frontière et d'attribution — Rôle du juge ad hoc — Les trois prin-
cipales questions qui se posent en l'espèce — Adhésion à l'arrêt de la Cour lorsque
celle-ci rejette l'argument de la Malaisie fondé sur la «chaîne de succession du
titre» — Difficulté d'évaluer le poids respectif des effectivités invoquées par les
Parties — Les effectivités étaient minimes et, dans la plupart des cas, n'étaient
pas exercées à titre de souverain — Les effectivités ne !emportent pas sur le titre
conventionnel établi par la convention de 1891 — Les effectivités nées après 1969,
la date critique, sont irrecevables comme preuves du titre — Le texte de la
convention de 1891 n'établit pas que l’article IV (la ligne 4°10’) s'applique à
Pulau Ligitan et Pulau Sipadan — L'article IV n'a pas un «sens ordinaire» clai-
rement exprimé, pour reprendre les termes de l'article 31 de la convention de
Vienne sur le droit des traités — « A travers Sibbitik» peut être interprété comme
signifiant aussi bien «à travers et au-delà» qu’«a travers mais sans aller plus
loin» — L'article 31 de la convention de Vienne renvoie la Cour à l'« objet» et au
«but» d'un traité pour éclairer un texte ambigu — L’«objet» et le «but» des
Parties étaient de mettre un terme à diverses incertitudes et d'aboutir à une solu-
tion définitive — La carte jointe au mémorandum explicatif des Pays-Bas et les
observations du ministre néerlandais van Dedem constituent des preuves addition-
nelles de cet objet et de ce but — L’« objet» et le «but» de la Grande-Bretagne,
à savoir inclure dans le champ d'application de la convention les territoires situés
au sud de la ligne 4°10', ressortent également d'un procès-verbal du Foreign
Office et sont confirmés par l'absence de réaction à la communication de la carte
des Pays-Bas par le ministre britannique à La Haye, sir Horace Rumbold — Le
bon sens confirme que les Parties n'ont pu avoir l'intention d’exclure de minus-
cules flots du champ de la convention de délimitation de 1891 — Le confirme éga-
lement le fait que, dans les années soixante, les Parties aient accordé, à l'est de
Sebatik, des concessions pour la prospection pétrolière s’arrétant 30” de chaque
côté de la ligne 4° 10’ — La Cour devrait confirmer les précédents dans lesquels
elle a estimé que devait être considérée comme une présomption réfragable l'affir-
mation selon laquelle une ligne de délimitation devrait si possible être interprétée
de sorte que l'application intégrale de ses dispositions conduise à la création d'une
frontière précise, complète et définitive.

1. INTRODUCTION

1. La convention de 1891 entre la Grande-Bretagne et les Pays-Bas
aurait dû constituer le facteur déterminant en l'affaire. Elle a établi une
ligne partant de Broershoek, sur la côte orientale de Bornéo, et se pour-

70
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 692

suivant en direction de l’est le long du parallèle 4°10’ de latitude nord.
Pulau Ligitan et Pulau Sipadan se trouvent manifestement au sud de
cette ligne, du côté indonésien.

2. En dehors de cela, peu de choses sont claires. Le dossier de cette
affaire abonde en ambiguïtés. Ce n’est la faute de personne: tel est le des-
tin de l’histoire dans les lieux obscurs. Pulau Ligitan et Pulau Sipadan
n'étaient pas — du moins il y a peu — de ces lieux qui font l’histoire.

3. Pour surmonter cette difficulté liée aux circonstances de l’espèce, la
Cour n'était pourtant pas contrainte d’émettre des conjectures sur des
fragments d’effectivités alors qu’elle aurait pu, au lieu de cela, recourir à
des présomptions de droit bien établies applicables à l’interprétation du
texte et du contexte de la convention de 1891. Plus précisément, lorsque
les éléments de preuve produits étaient douteux ou imprécis — ce qui était
fréquemment le cas —, la Cour aurait pu appliquer le droit de la preuve
pour éclaircir non seulement les questions qui sont au centre de cette
affaire, mais également pour dégager, au bénéfice des Parties à la présente
instance et de celles aux instances futures, les principes applicables grâce
auxquels le droit jette la lumière sur ce qui est ambigu à Poeil nu.

4. Une présomption de droit s’appuie sur le sens commun pour pro-
céder à une déduction rationnelle du connu à l'inconnu. De telles déduc-
tions se cristallisent en des principes ou maximes bien connus, comme le
principe res ipsa loquitur. Une présomption réfragable peut être infirmée
par des preuves contraires, ou par l’application d’une présomption de
preuve plus forte, telle que le principe de la responsabilité objective. En
un sens, une présomption réfragable reporte donc la charge de la preuve
sur la partie qui tente de réfuter la déduction qui en est tirée.

5. En quoi cela concerne-t-il le différend sur deux minuscules îles au
large de Bornéo? J’estime que, lorsque deux Etats puissants, dont l’his-
toire a été marquée à la fois par des conflits et par la coopération, négo-
cient une convention délimitant une longue frontière commune dans une
région lointaine de leurs colonies, la Cour devrait présumer que cette
frontière a pour objet de couvrir tous les points de la zone représentant
une source potentielle de conflit.

6. Au lieu de cela, la Cour s’est fondée sur une interprétation étroite
d’effectivités qui (ainsi qu’elle-méme le reconnaît) sont pétries d’ambigui-
tés. Je suis en désaccord avec l’arrêt non pas parce que je pense que des
juges raisonnables n’auraient pu statuer comme l’a fait cette Cour, mais
parce qu’une juridiction visionnaire aurait dû saisir l’occasion qui lui était
présentée ici de clarifier le droit procédural de la preuve — c’est-à-dire ce
qui a trait aux présomptions — applicable à l'interprétation des traités
dont l’objet est de résoudre des conflits de territoire et de souveraineté.
Une présomption s’impose ici clairement: lorsqu'un traité définit une ligne
frontière ou un principe d’attribution de territoire, il devrait, en l’absence
de la preuve d’une intention contraire, être interprété aussi largement que
nécessaire pour résoudre tout conflit de souveraineté. Comme je tenterai
de le démontrer dans la huitième partie ci-après, une telle présomption
s'accorde aussi bien avec le bon sens qu’avec la pratique judiciaire.

71
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 693

7. En l'espèce, la ligne définie par la convention de 1891 entre la
Grande-Bretagne et les Pays-Bas à l’extrémité orientale de l’objet de Pac-
cord (la ligne 4° 10’) aurait dû, à défaut de preuve du contraire, être présu-
mée s’appliquer de manière générale à l’ensemble de la zone de contiguïté
des territoires des Parties à l’est de Sebatik. Autrement dit, la charge de la
preuve aurait dû peser sur ceux qui tentaient de réfuter la présomption
selon laquelle l'accord était à la fois exhaustif et définitif. Un traité
comme celui-ci, neutralisant une aussi vaste zone de conflit potentiel,
occupe une place à part: il a pour objet de transformer une zone de
conflit en une zone de paix. Son but n’exige pas seulement du respect
mais de la générosité. Il ne doit pas être interprété de façon étroite et
pointilleuse, comme s’il s'agissait d’un contrat de vente de céréales.

8. Certes, la présente affaire concerne de très petites îles. Pourtant, le
caractère limité de l’objet du différend ne signifie pas pour autant que ce
dernier ne constitue pas pour la Cour une bonne occasion de préciser des
points de droit importants. Les questions juridiques soulevées en l’espèce
se sont déjà posées et se poseront encore dans d’autres contextes, plus
denses. La décision de la Cour n’explicite malheureusement pas les
normes applicables. Indépendamment de la question de savoir quelle est
la partie qui emporte l'affaire, c’est l’ordre juridique international qui est
perdant lorsque la Cour manque, dans l’ensemble, d’examiner les points
de droit soulevés par une affaire, se contentant au lieu de cela de trancher
des éléments de fait mineurs à partir d'éléments de preuve ambigus, et
n’explicitant que peu d’aspects susceptibles d’enrichir le corpus juris.

2. LE ROLE DU JUGE 4D HOC

9. Avant d’approfondir ces questions, il me semble conforme à l’inté-
rét que je porte au développement du corpus juris de me prononcer sur le
rôle qui, selon moi, devrait être celui du juge ad hoc. Ce sujet a rarement
été abordé par les personnes nommées à cette fonction particulière, à
l'exception du juge ad hoc Lauterpacht, dans l’opinion individuelle qu’il a
rendue dans le cadre de la procédure d’indication de mesures conserva-
toires en l’affaire relative à l’ Application de la convention pour la préven-
tion et la répression du crime de génocide ( Bosnie-Herzégovine c. You-
goslavie), mesures conservatoires, ordonnance du 13 septembre 1993
(C.LJ. Recueil 1993, p. 408-409, par. 4-6); voir également l’opinion dis-
sidente du juge ad hoc Palmer, à l’occasion de la Demande d'examen de la
situation au titre du paragraphe 63 de l'arrêt rendu par la Cour le
20 décembre 1974 dans l'affaire des Essais nucléaires (Nouvelle-Zélande
c. France), ordonnance du 22 septembre 1995 (C.I. TJ. Recueil 1995, p. 420-
421, par. 118). Je souscris entièrement à la précieuse analyse de M. Lau-
terpacht, dont il ressort essentiellement que le juge ad hoc, conformément
à la déclaration solennelle que lui impose l’article 20 du Statut, doit exer-
cer ses fonctions en pleine impartialité et en toute conscience, tout en
étant:

72
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 694

«spécialement tenu de veiller à ce que, dans toute la mesure possible,
chacun des arguments pertinents de la partie qui l’a désigné ait été
pleinement pris en considération au cours de l’examen collégial et
soit, en fin de compte, reflété — à défaut d’être accepté — dans sa
propre opinion individuelle ou dissidente» (Application de la conven-
tion pour la prévention et la répression du crime de génocide ( Bosnie-
Herzégovine c. Yougoslavie), mesures conservatoires, ordonnance
du 13 septembre 1993, C.I.J. Recueil 1993, p. 409, par. 6).

Comme j'a indiqué le juge ad hoc Nicolas Valticos, le juge ad hoc n’est
pas un simple représentant de l'Etat qui l’a désigné. On relève en parti-
culier que l’un d’entre eux, le juge ad hoc Suzanne Bastid, a même
adopté, au fond, une position contraire à celle de l'Etat qui l'avait nom-
mée (voir Nicolas Valticos, «L'évolution de la notion de juge ad hoc»,
Revue hellénique de droit international (RHDI), vol. 50, 1997, p. 11-12;
et Hubert Thierry, «Au sujet du juge ad hoc», Liber Amicorum «In
Memoriam» of Judge José Maria Ruda, 2000, p. 285).

10. Le cœur du problème est le suivant: le juge ad hoc doit à tout
moment veiller à ce que l'argumentation de l’Etat qui l’a désigné soit plei-
nement examinée par la Cour, qu’elle convainque ou non la majorité des
juges. Entre mars 1948 { Détroit de Corfou { Royaume-Uni c. Albanie))
et juillet 2002 (Ahmadou Sadio Diallo (République de Guinée c. Répu-
blique démocratique du Congo) ), des juges ad hoc ont siégé devant cette
Cour dans quarante-cinq affaires et cinquante-trois phases d’affaires.
Parmi eux, vingt-neuf ont rédigé des opinions dissidentes, ce qui corres-
pond à peu près au nombre de juges ad hoc désignés par les parties per-
dantes. Cela ne met pas pour autant en cause l'intégrité du statut de juge
ad hoc, mais démontre au contraire que, lorsqu'un Etat perd une affaire,
le juge ad hoc qu’il a désigné se voit d’autant plus dans l’obligation de
veiller à ce que l'arrêt de la Cour rende compte, de façon exacte et
exhaustive, de l’examen attentif que celle-ci a pu faire de argumentation
de l'Etat perdant. La rédaction de l’opinion dissidente atteste de la
richesse de la procédure de délibération collégiale appliquée par la Cour.

11. L'opinion dissidente a donc de multiples fonctions. Elle montre à
la partie perdante que son argumentation, loin d’avoir été négligée, a été
abondamment étudiée par l’ensemble de la Cour. Elle contribue, lors de la
délibération, à un échange raisonné et équilibré des travaux de recherche
et des observations écrites entre les juges. Elle peut même proposer aux
milieux juridiques des principes de droit et des nuances d’analyse qui, s’ils
ne sont pas retenus dans l’affaire en question, pourraient l’être dans un
autre contexte, encore imprévu.

12. Le juge ad hoc, comme tout autre juge auteur d’une opinion indi-
viduelle, a droit à une liberté absolue. Pour que celle-ci soit préservée, il
faut qu’elle soit utilisée. Comme le juge ad hoc Bula-Bula l’a expliqué, «la
liberté semble caractériser la pratique judiciaire [des juges ad hoc]» (Man-
dat d'arrêt du I1 avril 2000 (République démocratique du Congo c. Bel-

73
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 695

gique), arrêt, CI.J. Recueil 2002, p. 100, par. 2, opinion individuelle du
juge ad hoc Bula-Bula). Cette liberté consiste bien sûr tout simplement à
écrire ce que l’on veut: être le seul auteur de l’opinion, libre du besoin
que peut parfois avoir une majorité de trouver un terrain d’entente par le
biais de compromis et d’une ambiguïté créatrice.

3. LES PRINCIPAUX POINTS LITIGIEUX

13. Que l’arrêt de la Cour apporte des réponses ambigués à certaines
des questions posées en laffaire est tout aussi manifeste que cela était
sans doute inévitable compte tenu du manque relatif de faits clairs et
déterminants.

14. Les trois principaux points en litige tels qu’ils ressortent des écri-
tures et de l’arrêt rendu par la Cour sont les suivants:

1) la convention de 1891 doit-elle être lue comme prolongeant vers le
large la ligne «frontière» 4° 10° de manière à procéder à l'attribution
des îles situées à l’est de la côte orientale de Sebatik ?

2) existerait-il au contraire une «chaîne de succession du titre» en vertu
de laquelle la souveraineté sur Pulau Ligitan et Pulau Sipadan aurait
appartenu au sultan de Sulu, qui l'aurait transmise à l'Espagne,
laquelle l'aurait transmise aux Etats-Unis, qui l’auraient transmise à
la Grande-Bretagne, laquelle l’aurait enfin transmise à la Malaisie? et

3) en admettant que les réponses aux questions 1) et 2) soient négatives,
le statut indéterminé qui aurait dès lors été celui des deux îles en litige
(terra nullius) pourrait-il être considéré comme réglé en faveur de
Pune ou l’autre Partie de par une prépondérance d’effectivités ?

4. ANALYSE DES RÉPONSES APPORTÉES PAR LA COUR

15. La Cour répond aux questions 1) et 2) par la négative: elle déclare
que la convention de 1891 n’est pas applicable à Pulau Ligitan et Pulau
Sipadan, et ne relève pas de «chaîne de succession du titre» déterminante
qui conduirait 4 une souveraineté de la Malaisie sur ces îles. La Cour se
fonde par conséquent sur le poids respectif des effectivités invoquées par
les Parties pour conclure que celles de la Grande-Bretagne et de la Malai-
sie sont supérieures à celles de l’Indonésie.

16. J'exposerai dans la section suivante les raisons pour lesquelles je
suis en désaccord avec la réponse donnée par la Cour à la question n° 1.
Je souscris en revanche pleinement à la réponse qu’elle apporte à la ques-
tion n° 2. Pour les raisons précisément indiquées dans l’avis de la majo-
rité, je rejette la théorie de la Malaisie fondée sur la «chaîne de succession
du titre» au motif qu’elle n’est pas étayée par les faits invoqués à son
appui. Il est inutile de reprendre ici les conclusions de la Cour sur ce
point, auxquelles je souscris totalement.

74
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 696

17. Il me paraît difficile — et même, à dire vrai, superflu — de
répondre catégoriquement à la question n° 3. Je ne suis pas d’accord
— mais je ne suis pas non plus en total désaccord —- avec la façon dont
la Cour pèse les effectivités invoquées par l'Indonésie et la Malaisie à
lappui de leurs prétentions respectives au titre. Opposer, d’une part
(pour la Grande-Bretagne ou la Malaisie), l'administration occasion-
nelle du ramassage des œufs de tortue et d’un refuge pour oiseaux (ces
actes d’administration n'étant apparemment pas exercés in situ) ainsi
que la mise en place de quelques feux de navigation à, d’autre part
(pour l’Indonésie), des patrouilles aériennes et navales et des mesures
visant à combattre la piraterie, revient pour moi à tenter de comparer
précisément le poids d’une poignée de plumes au poids d’une poignée
d'herbe: cela peut être fait mais pas de façon très convaincante. La
Cour n’a pas établi d'échelle cohérente qui permettrait d’évaluer et de
comparer les effectivités invoquées en l'espèce; mais elle n’avait pas
non plus lieu de le faire, étant donné la nature éphémère de celles-ci.
Toutefois, le raisonnement n’est guère convaincant qui consiste à pri-
vilégier un tout petit nombre d’activités exercées par une partie tout en
rejetant celles de la partie adverse sans s’être efforcé d’établir des prin-
cipes neutres destinés à évaluer le poids respectif des effectivités
alléguées.

18. Le problème du poids respectif des effectivités se trouve encore
aggravé par la brièveté de la période au cours de laquelle celles-ci peuvent
être dûment invoquées. Il n’a pas été prouvé devant cette Cour que, avant
1930, la Grande-Bretagne pensait détenir un titre sur Ligitan ou Sipadan.
Quels que soient les actes administratifs mineurs accomplis avant cette
date par la British North Borneo Company, celle-ci n’a jamais affirmé
qu'ils l’avaient été à titre de souverain. Comme l’a indiqué le juge Huber
dans l’affaire de l'Ile de Palmas, la démonstration des effectivités doit
consister «dans l’exercice réel des activités étatiques, tel qu’il appartient à
la seule souveraineté territoriale» (arbitrage relatif à l’/e de Palmas
(Pays-BaslEtats-Unis d'Amérique), sentence du 4 avril 1928, Nations
Unies, Recueil des sentences arbitrales, vol. Il, p. 839 (traduction fran-
çaise: Ch. Rousseau, Revue générale de droit international public, t. XLII,
1935, p. 164)). Pour pouvoir être qualifiées d’effectivités, les activités doi-
vent relever non pas d’une politique de bon voisinage ou d’une ingérence
gratuite, mais de l’exercice de la souveraineté territoriale. Dans l’affaire
de l'Ile de KasikililSedudu ( Botswanal Namibie), la Cour n’a pas consi-
déré comme constituant une occupation à titre de souverain les activités
agricoles des pêcheurs (arrêt, C.J. Recueil 1999, vol. IT, p. 1095, par. 75);
le même principe s'applique aux ramassages d’œufs de tortue. De la
même manière, la construction par la Malaisie de phares sur Ligitan et
Sipadan peut ou non constituer en elle-même une occupation à titre de
souverain, sans qu'il y ait lieu de se référer à la convention de 1891. I]
reste que, selon la sentence arbitrale rendue le 9 octobre 1998 entre
l’Erythrée et le Yémen: «assurer le fonctionnement ou lentretien de
phares et d’aides à la navigation est normalement lié à la sécurité de la na-

75

WV
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 697

vigation et n’est normalement pas considéré comme un critère de souverai-
neté» (sentence rendue par le tribunal arbitral dans la première étape de la
procédure (souveraineté territoriale et champ du différend), 9 octobre 1998,
p. 91, par. 328; voir, dans le même sens, Minquiers et Ecréhous, arrêt,
CLJT. Recueil 1953, p. 70-71).

19. Cela est particulièrement vrai lorsque, comme c’est le cas en
l'espèce, le territoire fait l’objet de revendications de souveraineté concur-
rentes fondées sur un titre conventionnel, contre lequel de simples effec-
tivités ne se sont vu reconnaître qu’une faible valeur probante (Différend
frontalier terrestre, insulaire et maritime (El Salvador! Honduras; Nica-
ragua (intervenant) ), arrêt, C.IJ. Recueil 1992, p. 472, par. 181; ibid.,
p. 516, par. 266). Comme la Cour l’a précisé, là «où le territoire objet du
différend est administré effectivement par un Etat autre que celui qui
possède le titre juridique, il y a lieu de préférer le titulaire du titre»
(Différend frontalier (Burkina Fasol République du Mali), arrêt,
C.LJ. Recueil 1986, p. 587, par. 63). En outre, «les actes ... courants et
d’un caractère administratif, accomplis par des fonctionnaires locaux ...»
ont été, dans l'affaire relative à la Souveraineté sur certaines parcelles
frontalières ( Belgiquel Pays-Bas), considérés insuffisants pour «dépla-
cer la souveraineté belge établie par cette convention» (arrêt,
C.J. Recueil 1959, p. 229). Les effectivités sont des épées de carton
lorsqu'elles sont brandies contre un titre conventionnel. En l'espèce, c’est
le titre découlant de la convention de 1891 que l'Indonésie revendiquait.
Par conséquent, les effectivités mineures invoquées au nom de la
Grande-Bretagne et de la Malaisie n’auraient pu avoir d’effet persuasif
que s’il était apparu que la convention de 1891 n’avait pas réglé la ques-
tion du titre sur Ligitan et Sipadan, ce qui à mon sens n’était pas le cas
(voir ci-après).

20. De surcroît, en 1969, les possibilités ouvertes à l’exercice de nou-
velles effectivités ont pris fin. Par leur accord de statu quo (décrit par
l'agent de VIndonésie dans le CR 2002/27, p. 16-17, par. 13-18), les
Parties ont effectivement fixé la date critique au-dela de laquelle de nou-
veaux actes ou faits ne pourraient être invoqués à l’appui de Ia thèse de
Pune ou l’autre Partie. La preuve de nouvelles effectivités, comme la créa-
tion d’un centre de plongée sous-marine, est irrecevable comme preuve
du titre malaisien.

21. Si j'étais prêt à comparer le poids de la poignée d’effectivités avé-
rées de la Malaisie à celui des effectivités de l'Indonésie, il serait conce-
vable que je me range à l’avis de la majorité. Mais même en admettant,
pour les besoins de l’argumentation, que je partage l’avis de la Cour selon
lequel quelques œufs de tortue et quelques feux de navigation ont effec-
tivement plus de poids que le voyage du HNLMS Lynx, cela ne me ferait
pas pour autant changer d’avis. J’estime qu’il s’agit là d’actes symbo-
liques, dépourvus de valeur juridique. Pour que les effectivités jouent un
quelconque rôle, elles doivent être non seulement accomplies à titre de
souverain, mais aussi sur une terra nullius ou, tout au moins, sur un ter-
ritoire dont le titre n’a pas été définitivement attribué. La Malaisie et

76
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 698

l’Indonésie ont toutes deux soutenu qu’à l’époque des faits ni Ligitan ni
Sipadan n'étaient terra nullius — et tel est également mon avis. J’en vien-
drai maintenant au seul instrument juridique solide qui ait été présenté à
la Cour: la convention du 20 juin 1891 entre la Grande-Bretagne et les
Pays-Bas. Interprété correctement, cet instrument emporte sur n’importe
quelle revendication fondée sur des effectivités.

5. LA CONVENTION DE 1891

22. Si la convention de 1891 entre la Grande-Bretagne et les Pays-Bas
était applicable à Pulau Ligitan et Pulau Sipadan, elle jouerait alors un
rôle déterminant en l’espèce. Mais est-ce le cas? Cette convention définit,
à son article IV, une ligne commençant sur la côte orientale de Bornéo à
une latitude de 4°10’ et se poursuivant vers l’est «à travers l’île de
Sebittik...». La question au cœur du litige est celle de savoir si les termes
par lesquels l’article IV attribue le territoire situé au nord de cette ligne à
la British North Borneo Company et «la partie située au sud du paral-
lèle ... aux Pays-Bas» doivent être interprétés comme signifiant que la
ligne devait s’arrêter à hauteur de la côte orientale de «Sebittik», ou plu-
tôt comme signifiant que celle-ci devait se continuer — et poursuivre sa
fonction attributive — vers l’est. Dans le premier cas, la convention de
1891 ne concernerait donc en rien le titre sur Ligitan et Sipadan, ce qui jus-
tifierait que la Cour reporte son attention sur des effectivités ultérieures.
Dans le second cas, en revanche, la convention attribuerait Ligitan et
Sipadan aux Pays-Bas, ce qui rendrait inutile de se reporter à des effec-
tivités ultérieures à moins qu’il ne soit prouvé que les Pays-Bas avaient
abandonné leur titre.

23. Que dit alors (si tant est qu’elle en dise quelque chose) la conven-
tion de 1891 au sujet des deux îles en litige? Rien. Mais la Cour ne devrait
pas s’arrêter là dans sa recherche du sens de la convention. Plus précisé-
ment, quel élément du droit procédural pourrait aider la Cour dans sa
tâche d'interprétation de la convention de 1891?

24. La convention de Vienne sur le droit des traités constitue le pre-
mier élément sur lequel doit s'appuyer la Cour pour rechercher les prin-
cipes juridiques applicables. Son article 31 pose pour principe que le texte
d’un traité doit être interprété suivant son «sens ordinaire» et à la
lumière de l’«objet» et du «but» dudit traité. La Cour reconnaît, comme
les Parties, qu’elle doit suivre ces deux principes du droit procédural, qui
imposent de rechercher le «sens ordinaire» des termes ainsi que l’«objet »
et le «but» généraux de la convention selon son contexte.

6. LE PRINCIPE DU «SENS ORDINAIRE»

25. La Cour doit donc en premier lieu donner aux termes de l’ar-
ticle IV leur «sens ordinaire». L'expression clef est ici «a travers l’île de

77
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 699

Sebittik». Si la Malaisie a effectivement insisté sur le fait que ces mots
devaient étre lus comme sous-entendant les termes «sans aller plus loin»,
l'Indonésie a pour sa part soutenu que l’expression pouvait être interpré-
tée comme sous-entendant la précision «et au-delà». Malheureusement,
aucune des Parties n’a pu démontrer que le sens ordinaire de «à travers
Vile de Sebittik» sous-entendait nécessairement l’une ou l’autre précision.
Tout simplement, selon l’usage ordinaire, le terme «à travers» peut aussi
bien signifier «à travers et au-delà » que «à travers sans aller plus loin».
Il n’y a pas un sens «ordinaire» unique, il y en a plusieurs, aussi valables
les uns que les autres. Quelle que soit la façon dont on les examine, ils ne
permettent pas de résoudre l'énigme de l’applicabilité de l’article IV à
Ligitan et Sipadan.

7. LE PRINCIPE DE L’KOBJET} ET DU «BUT»

26. Ce qui précède ne saurait pour autant signer la fin de nos efforts
tendant à dégager le sens et l'intention de la convention. L'article 31 de la
convention de Vienne appelle également à une interprétation des traités
conformément à leur «objet» et à leur «but». La décision de la commis-
sion frontalière érythréo-éthiopienne relative à la Délimitation de la fron-
tière entre l'Erythrée et la République fédérale démocratique a’ Ethiopie
du 13 avril 2002 va dans ce sens (par. 3.4), et montre que, au moment où
elle a été rendue, les dispositions clefs de la convention de Vienne fai-
saient déjà partie du droit coutumier applicable en matière d’interpréta-
tion des traités.

27. Si le texte de la convention ne permet pas de faire aisément ressor-
tir un «sens ordinaire», il permet en revanche d’en identifier assez facile-
ment I’« objet» et le «but». Le préambule de la convention de 1891 entre
les Pays-Bas et la Grande-Bretagne énonçait en effet son but, à savoir
«définir les frontières entre les possessions des Pays-Bas sur l’île de Bor-
néo et les Etats de cette ile qui sont sous protection britannique», d’ot le
fait que les parties aient «résolu de conclure une convention à cet
effet ... à ces fins». L’histoire des négociations qui aboutirent à la conven-
tion montre encore plus clairement fl’étendue de ce but. Les parties vou-
laient régler une fois pour toutes les problémes qui pourraient se poser
entre deux puissances coloniales voisines. Auraient-elles pu, alors, délibé-
rément laisser de côté deux îlots situés 50 milles environ à l’est — ou
même, d’ailleurs, d’autres parcelles de leurs possessions sur Bornéo —,
ouvrant la voie à de futures contestations, sans tenir compte du fait que
cela risquait de remettre en question le caractère définitif — de toute évi-
dence recherché — du règlement? Car c'était bien à une solution défini-
tive qu’aspiraient les parties: c'était là l’objet et le but de leur accord. La
présomption selon laquelle l'intention des parties était de trouver une
solution définitive jouant un rôle central dans la décision rendue par la
Cour en l'affaire du Temple de Préah Vihéar {Cambodge c. Thaïlande),
lorsqu'elle jugea que le règlement de frontière entre la France et la

78
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 700

Thaïlande de 1904 à 1908 devait être interprété comme visant à «abou-
tir à une solution certaine et définitive» dans une région où de «très
longues frontières» avaient été «la source d’incertitudes, de troubles et de
frictions» entraînant un état de «tension croissante» (fond, arrêt,
C.IT. Recueil 1962, p. 34). Pourquoi la Cour n’a-t-elle pas présumé que
la convention de 1891 avait le même objet et le même but?

28. Selon la Malaisie, en se déclarant «désireuses de définir les fron-
tières entre les possessions des Pays-Bas sur l’île de Bornéo et les Etats de
cette île qui sont sous protection britannique» (mémoire de la Malaisie,
vol. 1, p. 89, par. 8.7), les parties n'avaient d’autre intention que de
conclure «un traité de frontière terrestre» (ibid, par. 8.8) qui, selon les
termes de l’article I de la convention de 1891, définirait seulement «la
frontière entre les possessions des Pays-Bas à Bornéo et celles des Etats
de cette île sous protection britannique» (ibid. ). Pour la Maiaisie, l'emploi
des termes «à Bornéo» dans le traité conditionne l’ensemble de cet ins-
trument qui ne concerne dès lors que les possessions néerlandaises et bri-
tanniques sur cette île immense — à l’exception de Sebatik, expressément
visée à l’article IV — et sur elle seule.

29. L’Indonésie soutient au contraire que les parties, en rédigeant la
convention de 1891, étaient «motivées par la volonté de mettre fin une
fois pour toutes à leurs problèmes territoriaux dans la région» (réplique
de l’Indonésie, vol. 1, p. 16, par. 1.24 c)), ce qui explique le choix de la
ligne 4° 10’, partant de Broershoek et «se continu[ant] vers l’est le long du
même parallèle» (art. IV). L’Indonésie affirme que cette ligne, «en pas-
sant au nord de Sipadan et Ligitan, prouve que [, selon les parties, le titre
sur les deux îles] appart[enait] aux Pays-Bas (aujourd’hui à l’Indonésie)»
(réplique de l'Indonésie, vol. 1, p. 16, par. 1.24).

30. D’autres preuves viennent étayer l'argument de l’Indonésie, notam-
ment un procès-verbal du Foreign Office proposant une ligne de compro-
mis qui, bien qu’étant située le long du parallèle 4°, et par conséquent au
sud de la ligne 4° 10’, se trouve à l’est du méridien 118° 44’ 30”, nettement
à l’est de Sipadan (mais pas de Ligitan); les Britanniques, tout au long
des négociations, avaient donc également à l’esprit une ligne d’attribution
s'étendant à des territoires situés au large et à l’est de Sebatik (réplique de
PIndonésie, vol. 1, p. 21, par. 1.31; et p. 22, carte n° 1).

31. De la carte jointe au mémorandum explicatif par lequel le Gouver-
nement néerlandais demanda à son Parlement (les Etats-généraux) de
ratifier la convention de 1891 conformément à la Constitution néerlan-
daise et à l’article VIII de ladite convention, il ressort que les Néerlandais
avaient certainement à l'esprit une ligne se prolongeant vers l’est au-delà
de Sebatik. Cette carte (mémoire de l'Indonésie, vol. 1, p. 88, carte n° 5.2)
représente la ligne 4° 10’ convenue comme se prolongeant bien au-delà de
Sebatik, quoique en deçà de Ligitan et de Sipadan. Nous verrons plus
loin si, compte tenu du fait que le Gouvernement britannique avait
connaissance de la carte et ne la contestait pas, il peut être soutenu que
celui-ci avait accepté le prolongement de la ligne 4° 10’. Qu'il suffise pour

79
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 701

Pinstant de noter que, selon cette carte, le Gouvernement néerlandais
estimait que la ligne 4°10’ devait se prolonger plus à l’est que la côte
orientale de Sebatik; autrement dit que, pour les Pays-Bas, l’expression
«à travers Sebbitik» de l’article IV de la convention signifiait «à travers
et au-delà» plutôt que «à travers sans aller plus loin».

32. En outre, le Gouvernement britannique n’ignorait pas le point de
vue du Gouvernement néerlandais. Les Parties reconnaissant toutes deux
que le mémorandum explicatif du Gouvernement néerlandais et la carte
qui y était jointe furent publiés et étaient disponibles et que, par l’inter-
médiaire de sir Horace Rumbold, le ministre britannique à La Haye, la
carte, qu’il qualifia de «seul élément intéressant» du mémorandum, fut
communiquée au Gouvernement britannique. Elles s’accordent aussi quant
au fait que la carte fut dûment enregistrée, sans objection ni commentaire.
Selon moi, cela démontre pour le moins que le Gouvernement britan-
nique, tout comme le Gouvernement néerlandais, ne pensait pas que la ligne
4° 10’ établie par la convention de 1891 prenait fin sur la côte orientale de
Sebatik. En outre, le Gouvernement britannique, suivant de près les
débats au Parlement néerlandais, aurait très bien pu entendre (ou lire) la
déclaration publique faite devant la première Chambre par le ministre
néerlandais des colonies, M. van Dedem, dans laquelle celui-ci expliquait
que le traité était destiné à prévenir des conflits et à régulariser les rela-
tions «tant à Bornéo même que sur les petites îles voisines» (mémoire de
l'Indonésie, vol. 1, p. 94, par. 5.61; ibid., note 102). Cela ne pouvait guére
surprendre, au vu du contexte. En effet, n’aurait-ce pas été beaucoup plus
étonnant que M. van Dedem explique que la convention avait pour objet
de prévenir les conflits à Bornéo mais pas dans les petites îles voisines?

33. Ces éléments révèlent quels étaient l’objet et le but des parties
lorsqu'elles concluent la convention de 1891. Le fait que la convention men-
tionne dans son préambule l’«île de Bornéo» ne constitue pas, selon moi,
une démonstration a contrario qu’un traité visant «Bornéo» doive exclure
ces minuscules Îles situées à une courte distance (57,6 milles s’agissant de
Ligitan, qui est l’île la plus éloignée des deux) à l’est de Sebatik. Est-il cré-
dible de penser que, si les parties avaient pu imaginer en 1891 que Ligitan et
Sipadan constitueraient peut-être un jour l’objet de controverses, elles au-
raient néanmoins délibérément choisi de ne traiter que plus tard ces sources
potentielles de problèmes? Se seraient-elles dit l’une à l’autre : «Voyons qui
luttera avec le plus d'efficacité contre la piraterie dans ces îles, ou qui y
administrera au mieux le ramassage des œufs de tortue?» Est-il réaliste de
soutenir que, pour que puisse être écartée une interprétation étroite des
parties — à savoir leur intention de définir leur frontière commune «à Bor-
néo» telle qu’elle est exprimée dans le préambule de la convention de
1891 —, celles-ci auraient dû, au lieu de cela, écrire «à Bornéo, Ligitan et
Sipadan»? Est-il même réaliste de soutenir que les parties auraient dû au
moins faire expressément mention, à l’article IV, de ces minuscules îles en
sus d’une île beaucoup grande et beaucoup plus importante d’un point de
vue stratégique, Sebatik, risquant d’entraîner ainsi un effet inclusio unis est
exclusio alterius à l'égard des autres récifs et îlots non mentionnés ?

80
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 702

34. D’aucuns ont pu soutenir que l'intention des Parties, ainsi que
l’objet et le but de la convention de 1891, peut être déduite de la façon
dont elles ont par la suite traité Ligitan et Sipadan. Les éléments ne sont
pourtant guère nombreux qui pourraient étayer cette thèse. La commis-
sion de délimitation de 1912 commença son travail de démarcation en
direction de l’ouest à partir de la côte orientale de Sebatik: c’est ce que
montre la carte jointe à l’accord de 1915. Mais peut-on encore conclure
de celle-ci? Le but de la démarcation était de fixer plus précisément la
frontière terrestre entre les possessions néerlandaises et britanniques. Il
n’y avait à l’est de Sebatik aucune frontière terrestre à démarquer, puisque
la ligne 4° 10° ne traversait donc pas de territoire. Ligitan et Sipadan se
trouvaient au sud de ce parallèle, qui ne les traversait pas. En tout état de
cause, puisque la convention de 1891 n’avait pas pour objet l’attribution
d’une souveraineté sur les eaux adjacentes à l’est de Sebatik, et puisque le
parallèle 4° 10° ne poursuit ni n’avait besoin d’être démarqué (cette ligne
tracée sur les eaux étant parfaitement virtuelle), le fait que l’accord et la
carte de 1915 n’aient pas plus tenu compte de cette zone ne prouve rien.

35. La pratique des Parties en matière d’attribution de concessions
d’exploration pétrolière est plus parlante au regard du sens qu’elles attri-
buent à la convention de 1891. Il est manifeste ici que, dans les
années soixante, tant la Malaisie que l’Indonésie pensaient que la ligne
4°10’ se prolongeait en mer bien à l’est de Sebatik, car les deux Etats
octroyèrent des concessions offshore en respectant précisément une limite
située à 30” en deçà de la ligne 4°10’. Aucune autre raison n’ayant
été avancée pour expliquer cette circonstance; la coïncidence est haute-
ment révélatrice. La Cour a eu l’occasion d’affirmer que, si les conces-
sions pétrolières ne sauraient modifier des délimitations antérieures,
«J’existence d’un accord exprès ou tacite entre les parties sur l’emplace-
ment de leurs concessions pétrolières respectives peut indiquer un consen-
sus sur les espaces maritimes auxquels elles ont droit» (Frontière terrestre
et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria; Gui-
née équatoriale (intervenant)), arrêt, CIJ. Recueil 2002, p. 448,
par. 304). En l'espèce, le comportement des Parties pourrait bien confir-
mer l'identité de leur position quant à la valeur de la ligne 4° 10’ dans la
zone située à l’est de Sebatik, position qui ne permettrait pas à la Malai-
sie de revendiquer les deux îles en litige. La Cour, dans l'affaire du Pla-
teau continental (Tunisiel Jamahiriya arabe libyenne), avait attribué à
des concessions compatibles octroyées par les parties la même valeur,
c'est-à-dire celle de preuve d’un accord de facto entre elles (arrêt,
C.LJ. Recueil 1982, p. 84, par. 117). Une telle déduction aurait fort bien
pu trouver écho dans la présente décision.

8. LA PRÉSOMPTION DU CARACTÈRE DÉFINITIF ET COMPLET DES FRONTIÈRES
ÉTABLIES

36. Malgré tout, ni les termes de la convention de 1891 ni les minces
preuves de ce qu’avaient pu être l’objet et le but des parties en concluant la

81

LT

 
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 703

convention ne permettent de déterminer avec certitude si la ligne 4° 10’
était, ou n'était pas, considérée comme devant se poursuivre aussi loin à
Vest de Sebatik que Ligitan et Sipadan. Ce qui semble assez clair, c’est
que les Pays-Bas signèrent l’accord en ayant à l’esprit que la ligne 4° 10’
se prolongeait à l’est de Sebatik et que, bien à la veille des négociations
qui aboutirent à la convention, les Britanniques pensaient également que
la ligne retenue en direction de l’est pouvait se prolonger à l’est de Bor-
néo au-delà de Sebatik.

37. Toutefois, nous ne savons pas jusqu'où à l’est les parties pensaient
que la ligne s’étendait. Une explication probable au fait qu’aucune des
deux parties n’ait fixé de point terminal à la ligne 4°10’ pourrait être
qu’elles ne savaient sans doute pas exactement où cette ligne commence-
rait à empiéter sur les titres de l'Espagne (ou de Sulu). Si la souveraineté
néerlandaise s’étendait indubitablement plusieurs centaines de milles au
sud de n’importe quelle limite orientale donnée, lPétendue des possessions
britanniques au nord d’un tel point terminal aurait été, en 1891, loin
d’être claire. Il a donc pu sembler prudent alors de ne pas fixer le point
terminal, à l’est, de la ligne 4° 10’, puisque la longueur de celle-ci ne pou-
vait véritablement mettre en cause la juridiction britannique ou néerlan-
daise, mais aurait été susceptible, en revanche, de préoccuper inutilement
l'Espagne (ou Sulu). Certes, il s’agit là également de simples suppositions.
Une fois de plus, la seule chose dont nous soyons certains est que les
Pays-Bas pensaient que la convention de 1891 avait défini une ligne 4° 10’
qui se prolongeait à l’est de Sebatik, et que les Britanniques, tout en
ayant connaissance de cela, n’émirent aucune objection.

38. Compte tenu de ces nombreuses incertitudes, deux voies diver-
gentes s’offraient en gros à la Cour. Celle-ci pouvait soit régler la question
en comparant le poids respectif des quelques vraies effectivités invoquées
par chaque Partie, soit énoncer une présomption juridique qui aurait
servi à lever les doutes nés de l’examen des termes, du but et du contexte
de la convention de 1891. Elle a privilégié la première solution. En ce qui
me concerne, j'aurais préféré la seconde.

39. Dans la voie qu’elle a choisie, la Cour s’est largement fondée sur
l'importance respective des preuves matérielles d’effectivités invoquées
par chacune des Parties. Je ne peux que répéter que, pour moi, cette
démarche n’est pas convaincante: elle revient à comparer le poids d’une
poignée de plumes à celui d’une poignée d’herbe. En outre, la recevabilité
de ces effectivités en tant que preuves est subordonnée à l’absence de tout
titre juridique conventionnel. Telle est la conclusion à laquelle est parve-
nue la Chambre de la Cour en l'affaire du Différend frontalier ( Burkina
Fasol République du Mali) (arrêt, C.I.J. Recueil 1986, p. 586-587, par. 63).
Les effectivités — et c’est le cas en la présente espèce —— ne sauraient être
invoquées que lorsque est présumée l’absence de tout titre juridique.

40. Si la convention de 1891 a effectivement conféré un titre juridique
à l’une des Parties, les effectivités ne peuvent l’emporter sur ce titre, à
moins qu’il ne soit démontré que celui-ci a été abandonné (Souveraineté
sur certaines parcelles frontalières (BelgiquelPays-Bas), arrêt, C.IJ.

82
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 704

Recueil 1959, p. 227-230). Mais la convention de 1891 établit-elle bien un
tel titre? Nous avons déjà relevé les ambiguités du texte. Voici, selon moi,
ce qui a été démontré: le traité définissait une ligne, les Néerlandais pen-
saient que celle-ci se prolongeait à l’est de l’île de Sebatik, et les Britan-
niques ne contestèrent pas cette interprétation. Tout le reste n’est que
supposition.

41. Cette ligne se prolongeait-elle assez à l’est — au moins jusqu’à la
longitude 119° est — pour attribuer aux Pays-Bas le titre sur deux minus-
cules îles situées juste au sud de la latitude 4°10’? Les ambiguités ne
peuvent étre levées en se raccrochant désespétément a des faits encore
plus ténus. La carte de 1915 pourrait tout autant prouver quelque chose
qu’elle pourrait ne rien prouver, étant donné le mandat restreint de la
commission qui l’établit. D’autres «faits» peuvent également donner lieu
à des interprétations divergentes. Au lieu de s'appuyer sur ces faits, la
Cour aurait pu — et, selon moi, aurait dû — s’appuyer sur le principe
d'interprétation ou de procédure du droit de la preuve constitué par la
présomption énoncée pour la première fois par la Cour permanente de
Justice internationale dans son avis consultatif de 1925 relatif à l’Jnter-
prétation de l'article 3, paragraphe 2, du traité de Lausanne:

«Il est naturel que tout article destiné à fixer une frontière soit, si
possible, interprété de telle sorte que, par son application intégrale,
une frontière précise, complète et définitive soit obtenue.» (C. PII.
série B n° 12, 1925, p. 20.)

Comme nous l’avons relevé, l’article IV de la convention de 1891 était
«destiné à fixer une frontière» (ibid.) La convention peut certainement
être «interprétéf[e] de telle sorte que, par son application intégrale, une
frontière précise, complète et définitive soit obtenue» (ibid. ), non seule-
ment sur Bornéo et Sebatik, mais aussi dans les espaces adjacents suscep-
tibles de donner lieu à contestations. Pourquoi, alors, avoir négligé une
telle interprétation? La Cour aurait dû retenir cette présomption positive
selon laquelle, en l'absence de solides preuves du contraire, un traité
conclu entre deux Etats en vue de mettre fin à leurs différends territoriaux
et de prévenir tout litige doit être lu de la façon la mieux à même d’assu-
rer la réalisation de l'objectif présumé, qui est d’éviter que ne surgisse
entre eux un quelconque différend de cette nature.

42. Dans son opinion individuelle en l’affaire du Différend territorial
(Jamahiriya arabe libyennelTchad}), le juge Shahabuddeeen estima que le
traité de délimitation coloniale en cause devait «être interprét{é] de telle
manière qu'il fournisse une définition exhaustive des frontières» (arrêt,
C.LJ. Recueil 1994, p. 44), sauf «raisons impératives d’effet contraire»
(ibid. ) Le juge Shahabuddeeen releva à juste titre que ce principe déduc-
tif ne pouvait s'appliquer aux «cas dans lesquels les zones contigués sont
si vastes qu'il est à la fois pratique et raisonnable pour les parties de
convenir d’une frontière pour un secteur donné uniquement» (ibid.,
p. 49). La «zone contigué» de Ligitan et Sipadan n’est toutefois manifes-

83
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 705

tement pas «si vaste» qu’il aurait été «pratique et raisonnable» qu’elle fit
l’objet d’un accord spécial en 1891. Le traité aurait par conséquent dû
être interprété comme définissant l'intégralité de la frontière.

43. En l'espèce, la Cour aurait pu se fonder sur les précédents consti-
tués par les affaires du Traité de Lausanne et du Temple de Préah Vihéar
pour confirmer la présomption juridique du caractère définitif des fron-
tières fixées par un traité; autrement dit, lorsqu'un traité a pour but de
définir une frontière, il devrait, dans la mesure du possible, être interprété
comme ayant eu cet effet sur l’intégralité des territoires des parties qui se
rencontrent, 4 moins que n’existent des preuves convaincantes que cer-
taines zones n'étaient pas visées par l’attribution. La charge de prouver
Pintention de créer une telle exception devrait toutefois peser sur la partie
qui l’invoque.

44. Les présomptions sont des éléments nécessaires et bien établis tant
dans la common law que dans les systèmes de droit romain; elles font par-
tie intégrante du droit international public. Elles traduisent l’expérience
de personnes partout dans le monde qui utilisent la déduction comme un
outil essentiel d’une pensée et d’une action rationnelles. Ainsi, les pré-
somptions font souvent l’objet d’adages reconnus dans différents sys-
tèmes juridiques (Henri Roland, Laurent Boyer, Adages du droit français,
3° éd., 1992, p. 38; voir les exemples donnés sous le titre « Présomption»,
p. 1009). Comme M. Bin Cheng l’a expliqué:

«Il est légitime qu’un tribunal, sans aller jusqu’à dire de certains
faits ou de certaines situations qu’ils sont exacts, en présume l’exac-
titude, laissant à la partie qui les conteste le soin de prouver qu’elle
a raison. Ces présomptions servent de postulat au raisonnement juri-
dique.» (Bin Cheng, General Principles of Law as Applied by Inter-
national Courts and Tribunals, 1987, p. 304.)

«D'une façon générale, on peut dire que ce qui est normal, ordi-
naire ou hautement probable est présumé, et que tout ce qui est
contraire à cela doit être démontré par la partie qui le conteste.»
(Ibid, p. 306.)

M. Thirlway donne la méme explication, en citant plusieurs cas:

«les présomptions peuvent jouer, et jouent d’ailleurs, un rôle impor-
tant en guidant le raisonnement d’un tribunal ... dans l’opération
délicate qui consiste à établir lintention d’un ou de plusieurs
Etats ... Cela s’explique par le fait que les preuves matérielles claires
d’une intention peuvent être très difficiles à trouver, voire même,
étant donné la nature de la situation, ne pas exister.» (H. W. A. Thirl-
way, «Evidence before International Courts and Tribunals», dans
Encyclopedia of Public International Law, vol. 2, 1995, p. 303.)

45. En l'espèce, des preuves matérielles existent qui attestent que les
Parties pensaient être en train de régler tous les problèmes territoriaux
liés au chevauchement de leurs revendications coloniales dans la région
de Bornéo. Même à supposer que ces preuves ne soient pas détermi-

84
PULAU LIGITAN ET PULAU SIPADAN (OP. DISS. FRANCK) 706

nantes, elles suffisent sans aucun doute à invoquer la présomption réfra-
gable, fondée sur le bon sens et l’expérience de la diplomatie et reconnue
par plusieurs juridictions internationales, selon laquelle, lorsque des Etats
négocient une frontière emportant attribution ou confirmation de leurs
zones respectives de souveraineté sur des territoires, il devrait être pré-
sumé que, sauf preuve convaincante du contraire, leur intention est de
régler toutes leurs prétentions litigieuses existantes et potentielles dans la
région en question.

46. Si la Cour avait appliqué cette présomption juridique au différend
qui opposait l’Indonésie à la Malaisie, elle aurait conclu, comme je le fais,
que la convention de 1891 attribuait Ligitan et Sipadan aux Pays-Bas,
c’est-à-dire à l'Indonésie aujourd’hui.

47. Sauf tout le respect que je dois à la Cour, je ne peux souscrire à sa
décision.

{ Signé) Thomas FRANCK.

LV

85
